  Case 1:19-cv-01762-GHW-RWL Document 89 Filed 07/28/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK                                       7/28/2020

 RUDERSDAL, EOOD, et al.                        )       Case No. 1:18-cv-11072 (GHW)
                                                )                     [rel. 19-cv-01762]
                Plaintiffs,                     )
                                                )       ORDER ON MOTION TO
 v.                                             )       WITHDRAW
                                                )
 PHILIP ROBERT HARRIS, et al.                   )
                                                )
               Defendants.                      )


                                            ORDER

       This matter having come before this Court on the motion of Lauren M. Stroyeck,

attorney for Plaintiffs, and Lauren M. Stroyeck, Esq.’s affidavit; and good cause having

been shown, it is, this 28th day of July , 2020:

       ORDERED, that the instant Motion is hereby GRANTED; and it is further

                           July 28, 2020, Lauren M. Stroyeck, Esq. be withdrawn as
       ORDERED, that as of _______

counsel of record pro hac vice for Plaintiffs in this matter.



Dated:                July 28 , 2020
City, State:   New York, New York

                                               SO ORDERED.




cc: all parties and counsel of record via ECF
